DETAILED ACTION
This office action is in response to the application filed July 30, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because “aperture 520” needs to be depicted in one of the figures that actually show the aperture such as any of Figs. 1A-2.  Examiner notes that although there is a reference numeral for “aperture 520” on Fig. 5, this is insufficient because Fig. 5 doesn’t actually depict the aperture.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central body further comprising two hinges disposed on the elongated central body as to create three sections of the elongated central body as recited in claim 14 and the arcuate structure of the shoehorn extending from a distal end of the shoehorn to the handle as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongate body further comprising a hinge at a midpoint of the elongated central body as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that hinge 610 as depicted in Fig. 6 is disposed on the elongated shoehorn rather than the elongated body.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 4 is objected to because of the following minor informalities:  Claim 4 recites the limitation “an end opposite and end containing the second complementary piece of the attachment mechanism.”  For purposes of proper antecedent basis, and to remove an additional typographic error, this limitation for be amended to recite “the end opposite an end containing the second complementary piece of the attachment mechanism.”
Claim 6 is objected to because of the following minor informalities:  Claim 6 recites the limitation “an end opposite the end that contains the second complimentary piece of the attachment mechanism.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the end opposite the end that contains the second complimentary piece of the attachment mechanism.”
Claim 9 is objected to because of the following minor informalities:  Claim 6 recites the limitation “an end opposite the end that contains the second complimentary piece of the attachment mechanism.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the end opposite the end that contains the second complimentary piece of the attachment mechanism.”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,392,800 Sergi.
Regarding claim 1, Sergi discloses a multi-use footwear tool for removing and applying footwear (10), comprising:
an attachment mechanism (1st annotated Figs. 1-5, see below; the first complementary piece of the attachment mechanism is the key-opening 78 circled in 1st annotated Figs. 1-5 and the second complementary is the tab 80 circled in 1st annotated Figs. 1-5) comprising first (78) and second (80) complementary pieces, wherein the first and second complementary pieces are selectively separable (see Figs. 1-5; col. 5, line 52 – col. 6, line 7; col. 7, lines 6-14);
an elongated shoehorn (16) coupled to the first complementary piece of the attachment mechanism (see Figs. 1-5; col. 5, line 52 – col. 6, line 7; col. 7, lines 6-14), the elongated shoehorn comprising:
1st annotated Figs. 1-5; Examiner respectfully notes that the term “section” is very broad and merely means “any of the more or less distinct parts into which something is or may be divided or from which it is made up” see https://www.lexico.com/en/definition/section); and
	an arcuate structure (74) extending from a distal end of the elongated shoehorn to the transition section, wherein the arcuate structure tapers into an angular body within the transition section (1st annotated Figs. 1-5; col. 5, lines 52-59; the edges of the arcuate shape of shank portion 76 that allow shank portion 76 to nest onto elongate body 12 results in an angular shape to the transition section); and
an elongated body (12) coupled to the second complementary piece of the attachment mechanism (see Figs. 1-5; col. 5, line 52 – col. 6, line 7), the elongated body defining a hook (36) on an end of the elongated body opposite the second complementary piece (1st annotated Figs. 1-5 and Fig. 6; col. 5, lines 16-30; inasmuch as currently claimed “trigger 36” can properly be interpreted as a “hook” due to its hook shape).

    PNG
    media_image1.png
    960
    838
    media_image1.png
    Greyscale

Regarding claim 2, Sergi further discloses a multi-use footwear tool wherein the elongated body defines an aperture (46), wherein the hook protrudes away from the elongated body and over the aperture and a concavity of the hook is disposed towards the aperture (see especially Fig. 6; col. 5, lines 16-30).

Regarding claim 3, Sergi further discloses a multi-use footwear tool wherein the concavity of the hook further comprises:
a curved portion attached to the elongated body and extending away from the elongated body (annotated Figs. 6-8, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion); and
a planar portion attached to a distal end of the curved portion and that is substantially parallel to the elongated body (annotated Figs. 6-8).

    PNG
    media_image2.png
    963
    752
    media_image2.png
    Greyscale

Regarding claim 4, Sergi further discloses a multi-use footwear tool wherein a handle (22) is disposed on an end tip of the elongated body on the end opposite the end containing the second complementary piece of the attachment mechanism (1st annotated Figs. 1-5).
	Regarding claim 10, Sergi discloses a multi-use footwear tool (10) for removing and applying footwear, comprising:
an elongated central body (the elongated central body comprises the combination of hook side 12 and shoehorn side 16) comprising:
	a shoehorn side (16) of the elongated central body comprising an arcuate structure disposed at an end of the elongated central body (see Figs. 1-5; col. 5, line 52 – col. 65, line 7);
	a hook side (12) of the elongated body comprising:
		a hook (36); and
		an aperture (46) defined by the hook side of the elongated central body, wherein the hook protrudes away from a surface of the hook side, over the aperture and a concavity of the hook is disposed toward the aperture (see especially Figs. 1 and 6; col. 5, lines 16-30; inasmuch as currently claimed “trigger 36” can properly be interpreted as a “hook” due to its hook shape); and
		a handle (22) disposed at an end tip of the hook side of the elongated central body (see Fig. 1).

Regarding claim 11, Sergi further discloses a multi-use footwear tool wherein the elongated central body further comprises a hinge (38A,58,60) at a midpoint of the elongated central body (see especially Figs. 1 and 6; col. 4, line 62 – col. 5, line 15).

Regarding claim 12, Sergi further discloses a multi-use footwear tool further comprising an attachment mechanism (78,80) disposed at a midpoint of the elongated central body disposed adjacent the hinge, the attachment mechanism comprising a first complementary piece (78) coupled to the shoehorn side; and a second complementary piece (80) coupled to the hook side, wherein the first and second complementary pieces are selectively separable (see Figs. 1-5; col. 5, line 52 – col. 6, line 7).

Regarding claim 13, Sergi further discloses a multi-use footwear tool wherein the hook side further comprises a handle (22) disposed at an end tip of the elongated central body opposite the arcuate structure, forming an obtuse angle between the handle and a surface of the multi-use footwear tool (2nd annotated Figs. 1-5, see below; col. 4, lines 15-18).

    PNG
    media_image3.png
    960
    813
    media_image3.png
    Greyscale

Regarding claim 14, Sergi further discloses a multi-use footwear tool wherein the elongated central body further comprises two hinges disposed on the elongated central body as to create three sections of the elongated central body (as best depicted in Fig. 6, the first hinge is the combination of 38A,58,60 and the second hinge is the combination of 42,48; col. 4, line 33 – col. 5, line 30).

Regarding claim 15, Sergi further discloses a multi-use footwear tool wherein the hook side further comprises a handle (22) disposed at an end tip of the elongated central body opposite the arcuate structure, forming an obtuse angle between the handle and a surface of the multi-use footwear tool (2nd annotated Figs. 1-5; col. 4, lines 15-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sergi (as applied to claim 1, above) in view of US Pub No. 2019/0261800 Taylor.
Regarding claim 5, Sergi discloses a multi-use footwear tool as recited in claim 1, above.
Sergi does not disclose a multi-use footwear tool wherein the elongated shoehorn further comprises a hinge disposed between the attachment mechanism and the distal end of the elongated shoehorn, positioned beside the attachment mechanism.
However, Taylor teaches a multi-use footwear tool (10) wherein the elongated shoehorn further comprises a hinge (52) disposed between an attachment mechanism (see especially Figs. 2-4B) and the distal end of the elongated shoehorn, positioned beside the attachment mechanism (see especially Figs. 2-5C).
Sergi and Taylor teach analogous inventions in the field of multi-use footwear tools.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elongated shoehorn of Sergi to have a hinge as taught by Taylor because Taylor teaches that this configuration is known in the art and allows the elongated shoehorn to switch between a shoe donning configuration and a sock doffing configuration (paras. 0029-0031).

Regarding claim 6, the modified invention of Sergi (i.e. Sergi in view of Taylor, as detailed above) further teaches a multi-use footwear tool wherein a handle (22 of Sergi) is disposed on an end tip of the elongated body on the end opposite the end that contains the second complimentary piece of the attachment mechanism (see Fig. 1 of Sergi).

Regarding claim 7, the modified invention of Sergi (i.e. Sergi in view of Taylor, as detailed above) further teaches a multi-use footwear tool wherein the elongated body defines an aperture (46 of Sergi), wherein the hook protrudes away from the elongated body, extending over the aperture and a concavity of the hook is disposed towards the aperture, but does not extend to an end tip of the elongated body (see especially Fig. 6 of Sergi; col. 5, lines 16-30 of Sergi).

Regarding claim 8, the modified invention of Sergi (i.e. Sergi in view of Taylor, as detailed above) further teaches a multi-use footwear tool wherein the concavity of the hook further comprises:
a curved portion attached to the elongated body and extending away from the elongated body (annotated Figs. 6-8 of Sergi; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion); and
a planar portion attached to a distal end of the curved portion and substantially parallel to the elongated body (annotated Figs. 6-8 of Sergi).

Regarding claim 9, the modified invention of Sergi (i.e. Sergi in view of Taylor, as detailed above) further teaches a multi-use footwear tool wherein a handle (22 of Sergi) is disposed on the end tip of the elongated body on an end opposite the end which contains the second complimentary piece of the attachment mechanism, forming 2nd annotated Figs. 1-5 of Sergi).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of US Pub No. 2019/0282011 Zhang.
Regarding claim 16, Taylor discloses a multi-use footwear tool (10) for removing and applying footwear (para. 0001), comprising:
a long handle (12,14), the long handle comprising:
	a long handle shaft (see Figs.);
	a handle (24) attached to a distal end of the long handle shaft;
	a shoehorn (18) disposed at a distal end opposite the distal end of the handle of the long handle shaft as an arcuate structure (see especially Fig. 2);
	a hook (76a) that protrudes away from a surface of the long handle shaft (see especially Figs. 3A-4B; as depicted in Fig. 4B, hook 76a protrudes away from the upstanding side edge of the long handle shaft adjacent to reference numeral 16); and
	an aperture (32) defined by the long handle shaft (para. 0020), wherein the hook protrudes away from the long handle shaft and over the aperture and a concavity of the hook is disposed towards the aperture (annotated Fig. 4B, see below; inasmuch as currently claimed, as depicted in annotated Fig. 4B and Figs. 3A-4B, hook 76a is disposed over aperture 32 with a concavity of hook 76a facing aperture 32).
Taylor does not expressly disclose the multi-use footwear tool having a length between one and three feet.
Abstract).
Taylor and Zhang teach analogous inventions in the field of multi-use footwear tools.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the multi-use footwear tool of Taylor to have a length between one and three feet as taught by Zhang because Zhang teaches that this configuration is known in the art and allows for a multi-use footwear tool that can be used without stooping (Abstract).

    PNG
    media_image4.png
    943
    746
    media_image4.png
    Greyscale

Regarding claim 17, the modified invention of Taylor (i.e. Taylor in view of Zhang, as detailed above) further teaches a multi-use footwear tool wherein the annotated Fig. 4B of Taylor; the curved portion of hook 76a extends away from the sidewall of the long handle shaft while the planar portion of hook 76a is parallel to the long handle shaft).

Regarding claim 18, the modified invention of Taylor (i.e. Taylor in view of Zhang, as detailed above) further teaches a multi-use footwear tool wherein there is a hinge (52 of Taylor) disposed at a midpoint of the long handle shaft (see especially Figs. 3A and 5B of Taylor).

Regarding claim 19, the modified invention of Taylor (i.e. Taylor in view of Zhang, as detailed above) further teaches a multi-use footwear tool further comprising an attachment mechanism disposed at a midpoint of the long handle shaft disposed adjacent to the hinge between the hinge and the handle (see especially Figs. 2-4B), the attachment mechanism comprising:
a first complementary piece coupled to a side of the long handle that contains the shoehorn (annotated Figs. 3A-3B of Taylor, see below); and
a second complementary piece coupled to a side of the long handle that contains the hook, wherein the first and second complementary pieces are selectively separable (annotated Figs. 3A-3B of Taylor).

    PNG
    media_image5.png
    970
    736
    media_image5.png
    Greyscale

Regarding claim 20, the modified invention of Taylor (i.e. Taylor in view of Zhang, as detailed above) further teaches a multi-use footwear tool wherein the arcuate structure of the shoehorn extends from a distal end of the shoehorn to the handle (see especially Figs. 3A-3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/F Griffin Hall/Examiner, Art Unit 3732